department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division u i l xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx legend taxpayer a plan x financial_institution b financial_institution c amount d company e date date dear xxxxxxxxxx apr _2015 xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxx this is in response to your request dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a received a distribution of amount d from plan x taxpayer a asserts that his failure to accomplish a rollover of amount d within the 60-day period prescribed by sec_408 of the code was due to the error committed by financial_institution c taxpayer a while employed with company e was a participant in plan x maintained by financial_institution b upon termination of taxpayer a's employment in year his balance in plan x totaled amount d taxpayer a decided to make a transfer of amount d into a rollover ira with financial_institution c accordingly taxpayer a discussed with financial_institution b which issued a check made payable to institution c ira fbo taxpayer a on date on date financial_institution c deposited amount din a non-retirement account taxpayer a represents that he did not maintain any account with institution c prior to this transfer and when opening an ira account with institution c online he inadvertently indicated a non-retirement account taxpayer a was not aware that he had mistakenly made this error until when he contacted financial_institution c to open a non-retirement investment account and was told that he already had one this is when he first learned that financial_institution chad deposited amount d into a non-retirement account and not into a rollover ira amount d has not been used for any other purpose taxpayer a asserts that financial_institution c should have recognized the error and avoided it timely but they failed to do so which resulted in amount d not being rolled over into a rollover ira within the 60-day period prescribed by sec_408 of the code documents submitted by financial_institution c acknowledged this error and financial_institution c has accepted a share of the responsibility based on the foregoing facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual received the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 - from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was due to the error committed by financial_institution c 201528042' therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute amount d into a rollover ira provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such contribution the contribution of amount d will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions concerning this ruling please contact xxxxxxxxxxxxxx at xxxxxxxxxx all correspondence should be addressed to se t ep ra t2 sincerely yours rif av1 ' sherri m edelman manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose cc xxxxxxxxxxxxxx
